Per Curiam : We see no cause to disturb the decree below. The judgment sought to be enjoined is against Frederick Rabberman, but the bill professes to be by Valentine Rabberman and is signed by him as counsel. It may be, as insisted by counsel, that this is but a slip of the pen by the draftsman, and that Frederick, and not Valentine, was intended. If so, it was a serious slip; it makes a .party complaining by one name to enjoin a judgment against a party of another Dame. And as the bill is before us, the court below was authorized to hold there was no equity in the bill. The decree is affirmed. Deoree affirmed.